DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12-29, 31-39, and 42-50 are pending.

Requirement for Election of Species
This application contains subject matter directed to patentably distinct species:

A.	The  fuel body form species selected from:
(A1)	wafer;
(A2)	layer;
(A3)	pie-shaped section;
(A4)	 cylinder; or
(C4)	an indicated other specific form.

B.	The fuel composition includes species selected from:
(B1)	binary carbide;
(B2)	ternary carbide; 
(B3)	UC-ZrC; or
(B4)	UC-ZrC-Nb;
(B5)	(U,Zr)C; 
(B6)	UN; 
(B7)	a uranium nitride; or
(B8)	an indicated other specific composition.

C.	The coating species selected from:
(C1)	refractory carbide coated;
(C2)	refractory metal coated; or
(C3)	an indicated other specific coating.

D.	The volume % consisting of void spaces species selected from:
(D1)	60 to 85%
(D2)	72-76%
(D3)	78-82% or
(D4)	an indicated other specific range.

E.	The first refractory ceramic material species selected from:
(E1)	zirconium carbide having an open-cell foam;
(E2)	fibrous zirconium carbide; or
(E3)	an indicated other specific zirconium carbide type. 

F.	The outer surface of the fuel assembly outer structure species from:
(F1)	layer having a composition including a second refractory ceramic material;
(F2)	spacer structure projecting from the outer surface;
(F3)	combination of (F1) and (F2); or
(F4)	an indicated other specific outer surface structure.

G.	The third refractory ceramic material species selected from:
(G1)	zirconium-carbide refractory ceramic;
(G2)	niobium-carbide refractory ceramic material; or
(G3)	an indicated other specific refractory ceramic material. 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies/queries); and the species have acquired a separate status in the art due to their recognized divergent subject matter.



Applicant is advised that the reply to this requirement to be complete must include both: (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143); and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Additional Comments
Applicant is required to make one selection from within each of Groupings A-G, which results in seven (7) total selections.  For example, one example of a complete election could be (A4)-(B2)-(C1)-(D2)-(E2)-(F1)-(G2).
Applicant is also required to identify the claim(s) which encompasses the elected species.  For example, if the above example of (A4)-(B2)-(C1)-(D2)-(E2)-(F1)-(G2) was selected, then Applicant would have to indicate which claims encompass this selection. 

Application Status Information
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for 
published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878. 

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646